Citation Nr: 1223074	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-25 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to apportionment of the Veteran's Department of Veterans Affairs compensation benefits.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1993 to January 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama denying an apportionment of the Veteran's disability compensation benefits.

In October 2009 The American Legion withdrew from representing the appellant.  The record indicates that the appellant was informed of the withdrawal.  The appellant represents herself in this matter.

The appellant failed to report for a scheduled hearing before a Veterans Law Judge in April 2011.  The appellant's appeal will therefore be decided on the current evidence of record.  


FINDINGS OF FACT

1.  In July 2006, the appellant filed a claim for an apportionment of the Veteran's VA compensation benefits on behalf of their daughter; at the time of the claim, the child's age was 12. 

2.  The record indicates that the Veteran has been paying the appellant $310 a month in child support since December 2006, and at least $185 a month prior to December 2006. 

3.  The evidence demonstrates that the Veteran reasonably discharged his responsibility for the support of his daughter, who as a minor was in the custody of the appellant.

4.  The evidence does not show that hardship existed for the appellant or the daughter for the purposes of payment of a special apportionment to the appellant on behalf of the Veteran's minor daughter. 


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA compensation benefits to the appellant on behalf of their daughter have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Through letters dated in May 2007, the RO notified the appellant and the Veteran to submit evidence of their monthly income and expenses, and notified the Veteran to submit amounts he contributed toward the support of any child who did not live with him.  The letters also notified the appellant and Veteran that the RO would be making a determination in relation to an application for an apportionment of the Veteran's disability benefits on behalf of his dependent daughter.  The letters served to provide notice of the information and evidence needed to substantiate the claim for an apportionment, notice of the evidence that the appellant and Veteran were expected to provide, notice of VA's responsibilities in regard to the application for an apportionment, and notice to the parties to submit all relevant evidence. 

An apportionment claim is a "contested claim" and is subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102 (2011).  VA has provided each party with notices of the denial of the apportionment and provided each party with a copy of the statement of the case.  As such, VA has advised each party of the applicable laws and regulations.  The record does not indicate that the Veteran was informed of the content of the appellant's substantive appeal, or of the appellant's scheduled date of a hearing before a Veterans Law Judge.  See 38 C.F.R. §§ 19.102 and 20.713 (2011).  Given that no hearing was held when the appellant failed to appear for the scheduled hearing, and given that the apportionment decision is fully favorable to the Veteran, any defect in the notice to the Veteran is not prejudicial to the Veteran. 

In addition, both parties were requested to provide additional information and evidence concerning their claims via correspondence dated in May 2007.  Any failure to develop this claim rests with the Veteran and the appellant.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  Based on the present record, the Board finds that the VA has satisfied any applicable duties to notify and assist the parties. 

Legal Criteria and Analysis 

Under 38 U.S.C.A. § 5307, if a veteran's child is not in his custody, all or any part of the compensation payable on account of the veteran may be apportioned as may be prescribed by the Secretary. 

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a). 

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450 provides that an apportionment may be paid if a veteran's child is not residing with him and he is not reasonably discharging his responsibility for the child's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450. 

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  The regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between a veteran and his dependent on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest. 

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of a veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants. 

This regulation provides further guidance as to what is ordinarily considered to constitute undue hardship.  For example, the amount apportioned should generally be consistent with the total number of dependents involved, and ordinarily apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for an apportionee. 

In this case, the appellant filed a claim in July 2006 for an apportionment of the Veteran's VA compensation benefits on behalf of their daughter, who was in her custody.  At the time of the filing of the appellant's apportionment claim, the daughter was 12 years old. 

The appellant submitted an apportionment questionnaire in May 2007.  She listed monthly wages as $1,533, and monthly child support of $310.  This resulted in a total monthly income of $1,843.  She listed monthly expenses totaling $1,368.

The appellant submitted another apportionment questionnaire in October 2007.  She did not fully complete the form.  She listed monthly expenses totaling $1,618.  She did not enter the amount of her employment income.  Consequently, the Board will use the May 2007 apportionment questionnaire, instead of the October 2007 questionnaire, to make its determination.

In her October 2007 notice of disagreement, the appellant reported that the Veteran had paid her child support of $185 a month until the previous December, when the child support payments were increased to $310.  

Pursuant to a November 2006 court document of record pertaining to child support proceedings, the Veteran was to pay the appellant $310 a month for support of his daughter who was in the appellant's custody.  State of Alabama documents indicate that the Veteran paid all of his child support payments from June 1995 to June 2006.  Copies of checks and money orders indicate that the Veteran paid child support from June 2006 onward, and indicate that the Veteran paid $230 a month prior to increasing the monthly payments to $310.  

In an April 2008 letter the Veteran stated that since child support was ordered in 1995 he had never missed, or been late, on a child support payment.  The Veteran further stated that any apportionment would cause him financial hardship because he has a wife and five children at home.

The child support documents of record indicate that the Veteran has not ever missed a support payment.

In light of the foregoing evidence, the Board finds that the Veteran is paying court-ordered child support, the Board finds that the Veteran is reasonably discharging his responsibility for the support of his daughter, who as a minor is in the custody of and residing with the appellant.  Accordingly, an apportionment under the general provisions of 38 C.F.R. § 3.450 is not warranted. 

As for the payment of a special apportionment under the provisions of 38 C.F.R. § 3.451, hardship must be shown to exist.  In reviewing the case, however, the evidence does not support a finding of hardship for the appellant or the daughter.  The Board notes that the questionnaire submitted by the appellant in May 2007, indicated that the appellant's monthly income exceeded her monthly expenses by $475.  Even in the few months from the receipt of the appellant's claim in July 2006 until December 2006, before the child support payment was increased to $310, the appellant's income exceeded her claimed monthly expenses.  

Even considering the higher totaled monthly expenses of $1,618 reported on the October 2007 incomplete apportionment questionnaire submitted by the appellant, the appellant's monthly income reported in May 2007 still exceeded her monthly expenses.

Based on the income questionnaires submitted by the appellant, the Board finds that since the request for apportionment, financial hardship has not been shown on the part of the appellant or the daughter for the purposes of payment of a special apportionment. 

As the Veteran reasonably discharged his responsibility for the support of his daughter, and the evidence does not demonstrate the existence of hardship, there is no basis in which to award an apportionment of the Veteran's VA disability compensation benefits to the appellant on behalf of the Veteran's daughter.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.451. 


ORDER
The request for an apportionment of the Veteran's VA compensation benefits is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


